DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 has been considered by the examiner.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi, JP 2013/115666 A.
Regarding claim 1, Kawaguchi discloses an image-capturing device (100 in fig. 1), comprising:
an image sensor (105 in fig. 2) that captures an image of a subject to output an image-capturing signal (See English translation, ¶ 0025);
a development processing unit (signal processing unit 107) that generates development data based on the image-capturing signal (The signal processing unit 107performs development processing (gamma processing, interpolation processing and matrix conversion) on the RAW image data under control of the CPU 101 and converts the image data into YUV 422 format (See English Translation, ¶ 0027)); and
an output control unit (video output 109) that outputs the development data to an external device (200) in a predetermined transmission format via a connecting member (HDMI cable 300) that connects the image-capturing device to the external device (Note that the YUV422 data is output as well as the RAW data to PC 200 through HDMI cable 300 (English Translation, ¶ 0042-0043) and  further teaches including in the 
the output control unit outputs the image-capturing signal to the external device via the connecting member in the predetermined transmission format (Note that the data is being transmitted in a format compatible with HDMI in a way that the data includes identification data to determine the kind of data being received (¶ 0042-0043 and 0048-0049).  This teaches that the output control unit outputs the image-capturing signal to the external device via the connecting member in the predetermined transmission format as claimed).

Regarding claim 2, Kawaguchi discloses a container position of pixel data in a case where the image-capturing signal is output using the predetermined transmission format is included in container positions of pixel data constituting the development data in a case where the development data is output using the predetermined transmission format (Kawaguchi discloses using blanking data to indicate the type of data being transmitted through the HDMI cable 300 so that the PC 200 can determine the type of data being transmitted and process it accordingly (English Translation, ¶ 0042-0043 and 0048-0049)).

Regarding claim 3, Kawaguchi discloses an image transmission recording system (Fig. 1), comprising:
the image-capturing device according to claim 1 (See claim 1 rejection above); and

the image recording device (200) is the external device connected to the image-capturing device (100; see also fig. 2) via the connection member (HDMI cable 300) and records the development data and the image-capturing signal output from the image-capturing device (Note that the imaging device outputs RAW data and also outputs YUV422 data that would be recorded in the PC-HDD 204 (English Translation, ¶ 0033; See also ¶ 0042-0043 and 0048-0049)).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 24, 2022